DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vogeltanz (US 2006/0231337 A1) in view of McGlaun et al. (US 9,272,777 B2).
Regarding claim 9, Vogeltanz discloses a transmission comprising:
a housing (the structure that the gears and sump are located in) that defines a sump (34; Figure 2) configured to store lubricating fluid (see Paragraph 0012) in use of the transmission;
an input shaft (6) extending outside of the housing that is configured to receive rotational power from a rotational power source;
a plurality of components (12, 14, 20, 22, 28) arranged in the housing that are configured to cooperatively transmit rotational power between the input shaft and an output shaft (30) of the transmission to reduce a rotational speed (30 is a low-speed 
Vogeltanz does not disclose that at least one of the plurality of components being integrally formed with the input shaft and supplied with lubricating fluid stored by the sump in use of the transmission; and a cooling system supported by the input shaft, the cooling system including a plurality of heat pipes extending through the input shaft that are configured to dissipate heat generated by the plurality of components during operation thereof.
McGlaun et al. teaches a component (the gear on 35) that is integrally formed with an input shaft (31; see Figure 8) and supplied with lubricating fluid (a working fluid), and a cooling system (54; see Figure 8) supported by the input shaft, the cooling system including a plurality of heat pipes (54) extending through the input shaft that are configured to dissipate heat generated by the component during operation thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Vogeltanz to have at least one of the plurality of components being integrally formed with the input shaft and supplied with lubricating fluid stored by the sump in use of the transmission, to have a cooling system supported by the input shaft, and to have the cooling system including a plurality of heat pipes extending through the input shaft that are configured to dissipate heat generated by the plurality of components during operation thereof, as taught by McGlaun et al., for the purpose of allowing a fluid to flow through the input shaft to aid in cooling of the transmission during and after operation of the transmission.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of heat pipes be integrally formed in the input shaft, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  Forming the plurality of heat pipes (54) and the mandrel (33) of McGlaun et al. to be integral with the input shaft (6) of Vogeltanz would create an input shaft that is made of less parts thus reducing the number of parts needed to form the invention.  Furthermore, integrating the mandrel and the heat pipes into the input shaft would not alter nor destroy the function of the heat pipes.
Regarding claim 21, Vogeltanz in view of McGlaun et al. discloses that the plurality of heat pipes cools the lubricating fluid stored by the sump in use of the transmission (movement of the lubricating fluid through the heat pipes would cool the fluid via heat dissipation).
Regarding claim 10, Vogeltanz in view of McGlaun et al. discloses that the at least one of the plurality of components defines a first end (the end of 6 where 8 is located) of the input shaft that is arranged opposite a second end (the left end of 6) of the input shaft coupled to the rotational power source;
the input shaft extends about a central axis (the axial centerline of 6) between the first end and the second end; and

Regarding claim 11, Vogeltanz in view of McGlaun et al. discloses that each of the plurality of heat pipes includes a first end (the left end of 54 in Figure 8 of McGlaun et al.) located adjacent the first end of the input shaft and a second end (the right end of 54 in Figure 8 of McGlaun et al.) opposite the first end that is located adjacent the second end of the input shaft, and wherein the first end of each of the plurality of heat pipes is arranged radially outward of the second end of each of the plurality of heat pipes relative to the central axis (see Figure 8 of McGlaun et al.).
Regarding claim 12, Vogeltanz in view of McGlaun et al. discloses that the plurality of heat pipes are circumferentially spaced around the central axis ina symmetric fashion (see Figure 8 of McGlaun et al.).
Regarding claim 15, Vogeltanz in view of McGlaun et al. discloses all of the claim limitations, see above, but does not disclose that the plurality of heat pipes include eight heat pipes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have eight heat pipes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Furthermore, increasing the number of heat pipes would also increase the amount of lubricating fluid that can be cooled and allow for more surface area contact between the lubricating fluid and the surface of the input shaft thereby enhancing the heat transfer between the lubricating fluid and the input shaft thus further aiding the cooling system of the transmission.
.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vogeltanz (US 2006/0231337 A1) in view of McGlaun et al. (US 9,272,777 B2) as applied to claim 9 above, and further in view of Uesugi et al. (US 10,151,380 B2).
Regarding claim 1, Vogeltanz discloses that the housing further includes a plurality of walls (the walls that form the housing) that cooperate to define an interior space (the space that the plurality of components and sump are located in).
Vogeltanz in view of McGlaun et al. does not disclose the cooling system further supported by the housing, the cooling system further including a plurality of heat pipes arranged in the plurality of walls of the housing that are configured to dissipate heat generated by the plurality of components during operation thereof to cool the lubricating fluid stored by the sump in use of the transmission.
Uesugi et al. teaches a cooling system supported by a housing (2), the cooling system further including a plurality of heat pipes (32, 34) arranged in the walls of the housing that are configured to dissipate heat generated by a plurality of components (the components inside of 2) during operation thereof to cool lubricating fluid (oil) for the purpose of providing a heat exchanger structure that aids in cooling of the lubricating 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Vogeltanz in view of McGlaun et al. to have the cooling system be further supported by the housing, to have the cooling system further include a plurality of heat pipes arranged in the plurality of walls of the housing that are configured to dissipate heat generated by the plurality of components during operation thereof to cool the lubricating fluid for the purpose of providing a heat exchanger structure that aids in cooling of the lubricating fluid without increasing the size of the housing while not altering the mountability of the housing, as taught by Uesugi et al. Once Vogeltanz in view of McGlaun et al. is modified by Uesugi et al., the lubricating fluid stored by the sump in use of the transmission would be cooled via the cooling system supported by the housing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vogeltanz (US 2006/0231337 A1) in view of McGlaun et al. (US 9,272,777 B2) and in further view of Kimura et al. (US 9,756,759 B2).
Regarding claim 9, Vogeltanz discloses a transmission comprising:
a housing (the structure that the gears and sump are located in) that defines a sump (34; Figure 2) configured to store lubricating fluid (see Paragraph 0012) in use of the transmission;
an input shaft (6) extending outside of the housing that is configured to receive rotational power from a rotational power source;

Vogeltanz does not disclose that at least one of the plurality of components being integrally formed with the input shaft and supplied with lubricating fluid stored by the sump in use of the transmission; and a cooling system supported by the input shaft, the cooling system including a plurality of heat pipes extending through the input shaft that are configured to dissipate heat generated by the plurality of components during operation thereof.
McGlaun et al. teaches a component (the gear on 35) that is integrally formed with an input shaft (31; see Figure 8) and supplied with lubricating fluid (a working fluid), and a cooling system (54; see Figure 8) supported by the input shaft, the cooling system including a plurality of heat pipes (54) extending through the input shaft that are configured to dissipate heat generated by the component during operation thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Vogeltanz to have at least one of the plurality of components being integrally formed with the input shaft and supplied with lubricating fluid stored by the sump in use of the transmission, to have a cooling system supported by the input shaft, and to have the cooling system including a plurality of heat pipes extending through the input shaft that are configured to dissipate heat generated by the plurality of components during operation thereof, as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of heat pipes be integrally formed in the input shaft, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  Forming the plurality of heat pipes (54) and the mandrel (33) of McGlaun et al. to be integral with the input shaft (6) of Vogeltanz would create an input shaft that is made of less parts thus reducing the number of parts needed to form the invention.  Furthermore, integrating the mandrel and the heat pipes into the input shaft would not alter nor destroy the function of the heat pipes.
Vogeltanz does not disclose a heat exchanger configured to dissipate heat generated by the plurality of components during operation thereof to cool the lubricating fluid stored by the sump in cooperation with the cooling system in use of the transmission.
Kimura et al. teaches a heat exchanger (40) configured to dissipate heat generated by a plurality of components (the gears in Figure 9) during operation thereof for the purpose of increasing the cooling ability of the transmission (Column 2 / Lines 9- 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Vogeltanz to .
Allowable Subject Matter
Claims 2-4, 13, 14, 18-20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9-12, 15-17, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656